NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                               JAN 21 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-10117

              Plaintiff - Appellee,              D.C. No. 1:10-cr-00343-LJO-2

  v.
                                                 MEMORANDUM*
RONALD JOHN SALADO,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                      Argued and Submitted January 12, 2015
                            San Francisco California

Before: NOONAN and CLIFTON, Circuit Judges, and RAKOFF, Senior District
Judge.**

       Ronald Salado appeals his jury convictions for money laundering and his

sentence for conspiracy to commit mail fraud and bank fraud, two counts of mail

fraud, nine counts of bank fraud, and two counts of money laundering, resulting

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
from a conspiracy to defraud almond growers and processors. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Salado moved for acquittal “on all the allegations.” However, the only bases

for his motion were the credibility of two witnesses and the sufficiency of the

evidence proving his theft of almonds. Salado did not raise the sufficiency of the

evidence to support his money laundering convictions. Plain error review of this

claim is therefore appropriate. See United States v. Graf, 610 F.3d 1148, 1166 (9th

Cir. 2010).

      However, regardless of the standard of review, there simply was no error

here. A rational jury could have found all of the elements of money laundering

beyond a reasonable doubt. See United States v. Chhun, 744 F.3d 1110, 1117 (9th

Cir.), cert. denied, 135 S. Ct. 131 (2014). First, there was sufficient direct and

circumstantial evidence that Salado violated 18 U.S.C. § 1957. See United States

v. Reyes-Alvarado, 963 F.2d 1184, 1188 (9th Cir. 1992). Second, by testifying,

Salado exposed himself to the “risk that if disbelieved, the trier of fact may

conclude that the opposite of his testimony is the truth,” and thus that he paid for

the car with criminal proceeds. United States v. Cordova-Barajas, 360 F.3d 1037,

1041-42 (9th Cir. 2004) (quoting United States v. Kenny, 645 F.2d 1323, 1346 (9th

Cir. 1981)).


                                           2
      We review for plain error Salado’s claim that the district court incorrectly

applied the Sentencing Guidelines because Salado did not object to the alleged

error at sentencing. See United States v. Nevils, 598 F.3d 1158, 1170 (9th Cir.

2010) (en banc). Again, there was no error of any kind here. The district court

properly applied a base offense level of seven per § 2B1.1(a)(1). The Sentencing

Guidelines’ index references § 2S1.1(a)(1) for crimes committed under 18 U.S.C.

§ 1957. In turn, the former cross-references § 2B1.1, stating the base offense level

is “[t]he offense level for the underlying offense from which the laundered funds

were derived.” § 2S1.1(a)(1). The base offense level under § 2B1.1(a)(1) is seven,

“if (A) the defendant was convicted of an offense referenced to this guideline; and

(B) that offense of conviction has a statutory maximum term of imprisonment of

20 years or more.” Salado was convicted of the underlying offenses of mail fraud

and bank fraud, each punishable by a statutory maximum term of imprisonment of

twenty years or more. Thus, the district court did not err.

      Further, the district court’s loss calculation of $1 to $2.5 million was a

“reasonable” estimate based on Salado’s convictions for conspiracy and fraud, and

was not clearly erroneous. See United States v. Treadwell, 593 F.3d 990, 1001-04

(9th Cir. 2010); United States v. Lawrence, 189 F.3d 838, 844 (9th Cir. 1999).

      Accordingly, we AFFIRM.


                                          3